Citation Nr: 1133434	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  02-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for prostate cancer with prostatitis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for a disability rating in excess of 40 percent for prostate cancer with prostatitis.

In June 2008, the Veteran testified at a hearing on appeal before the undersigned Acting Veterans Law Judge.  A copy of the transcript is associated with the record.

In November 2008, the Board disposed of another issue on appeal and remanded the issue listed on the title page of this decision to the RO for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is status-post chemotherapy and radiation treatment of his prostate cancer, and there is no evidence of local reoccurrence or metastasis, or of residual renal dysfunction.

2.  The Veteran voids 15 to 20 times during the day, and awakens to void 4 to 6 times per night.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for prostate cancer with prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.655(b), 4.3, 4.7, 4.115a; 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated July 2002 and February 2009, provided to the Veteran before the July 2003 rating decision and the April 2010 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in February 2009, prior to the April 2010 supplemental statement of the case.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in November 2008, required that the RO provide the Veteran with proper notice; contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his prostate cancer; and schedule the Veteran for an examination of his service-connected prostate cancer with prostatitis, and notify him of his responsibility to report for the examination.

The Board finds that the RO complied with these instructions.  First, the RO provided the Veteran with proper notice in February 2009.  Second, the RO sent a letter to the Veteran requesting any medical records that pertain to his prostate cancer in August 2009, and sent a follow-up letter in November 2009; the Veteran did not reply to these letters.  Third, the RO sent the Veteran letters in January 2010 and February 2010 notifying him of his responsibility to report for an examination of his prostate cancer; the Veteran nevertheless failed to report for his scheduled examination.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and available VA and private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.

38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Analysis:  A Disability Rating in Excess of 40 Percent for Prostate Cancer with Prostatitis

Under Diagnostic Code 7528, a 100 percent disability rating applies for malignant neoplasms of the genitourinary system.  Pursuant to the associated note, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Upon reexamination, if there has been no local reoccurrence or metastasis, the disorder is rated on such residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

VA granted service connection for the Veteran's prostate cancer with prostatitis in a March 2002 rating decision, and assigned a 100 percent rating under Diagnostic Code 7528 effective May 4, 2001.  In a July 2003 rating decision, the RO assigned a 40 percent evaluation under Diagnostic Code 7528 effective September 1, 2003.

In August 2001, the Veteran's private physician, M. Sinesi, M.D., recorded that the Veteran had undergone 39 treatment fractions covering his prostate and surrounding tissues, and that treatment was completed in July 2001.  Dr. Sinesi noted that the Veteran's prostate has normalized very well by clinical examination.  He also wrote that the Veteran reported having occasional nocturia, but only once or twice per night at worst.

In May 2002, another private physician, J.S. Liu, M.D., also noted that the Veteran finished his radiotherapy for prostate cancer in July 2001.

The Veteran underwent a QTC examination in August 2002.  The Veteran reported seeing wine-colored blood in his urine three weeks before the examination, which lasted for one day.  The Veteran also stated that he does not have urinary incontinence and does not require any absorbent material.  He reported having weak urinary flow and incomplete bladder emptying.  He also stated that he urinates 15 to 20 times during the day, and 4 to 6 times at night.  The Veteran also reported experiencing erectile dysfunction, for which he was granted service connection as a separate issue in a December 2004 rating decision.  The examiner found that the Veteran was status-post chemotherapy and radiation treatment of his prostate cancer.

At his June 2008 hearing before the Board, the Veteran asserted that he should be provided with special compensation for residuals of his prostate cancer.  Id. at p. 3.  The Board notes that, in a December 2004 rating decision, the RO granted entitlement to special monthly compensation for loss of use of a creative organ, effective May 4, 2001.  The Veteran reported that he is mostly confined to his house because of his disabilities; he explained that he had to go to the bathroom 3 or 4 times in the approximately less than one hour since arriving at the RO for his hearing, and that he never gets a good night's sleep because he goes to the bathroom 4 to 5 times per night.  Id. at pp. 4-5.  The Veteran also stated that his disorder has gotten worse since 2004, and that he goes to the bathroom all the time, but sometimes only "a few drops come out."  Id. at pp. 14-15.

As noted above, VA sent the Veteran notices requesting additional pertinent information in August 2009 and November 2009, but the Veteran did not reply to those notices.  Likewise, VA scheduled the Veteran for an examination of his prostate cancer and the residuals thereof in February 2010, but the Veteran failed to appear at the examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

The Board finds sufficient evidence in the claims file to suggest that the Veteran was notified of his examination, including January 2010 and February 2010 letters informing the Veteran that he would be scheduled for an examination, and a February 2010 record showing that the Veteran failed to report for his scheduled examination.  Moreover, there is no record that any scheduling letter was returned to VA due to an incorrect address.  Principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties.  Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

The Board observes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).

The Board finds that the evidence of record supports a continuance of the 40 percent rating for the entire appellate period under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Specifically, the record contains no evidence of local reoccurrence or metastasis.  Furthermore, there is no diagnosis of residual renal dysfunction.  Pursuant to 38 C.F.R. § 4.115a, the Veteran's residual urinary frequency warrants a disability rating of 40 percent based on a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Specifically, the Veteran's reports of having to go to the bathroom 3 or 4 times in the approximately less than one hour since arriving at the RO for his June 2008 hearing, his report to the August 2002 QTC examiner that he voids 15 to 20 times per day and 4 to 6 times per night, and his statement at his June 2008 hearing that he voids 4 to 5 times per night support this conclusion.  Providing the benefit of the doubt to the Veteran, his symptoms can be characterized as voiding five or more times per night.  38 C.F.R. §§ 3.102, 4.3.

A 60 percent rating based on voiding dysfunction is inapplicable because the evidence does not show that the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Additionally, the rating criteria for obstructed voiding and urinary tract infection are not met.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's prostate cancer with prostatitis, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the VA Schedule for Rating Disabilities (Rating Schedule) to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.  Although the Veteran's statements could be construed to allege that his frequent voiding renders him unable to leave his home for extended trips, this is an expected consequence of frequent voiding, and, as such, is reflected in the schedular disability rating.


ORDER

A disability rating in excess of 40 percent for prostate cancer with prostatitis is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


